DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 02/17/2021: 
Claims 1, 5-7 and 11-12 are pending in the current application. Claims 2-4 and 8-10 are canceled. Claims 1, 5-7, and 11-12 have been amended. Claims 7 and 11-12 remain withdrawn without traverse. 
The previous rejections under 35 USC 112 for claims 1 and 5 have been overcome in light of the amendment. However, the previous 35 USC 112 rejection for claim 4 now applies to claim 1.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the weight per unit area of the 2 or larger and 40 kg/m2 or smaller. It is unclear how the weight per unit area can related to the entire electrode laminated body weight when an electrode laminated body is a three-dimensional structure, whereas the area relates to a two-dimensional structure. A weight per unit area would only be able to correspond to a single unit surface of the body (i.e. electrode or a separator) whereas if the weight were to be in reference to the entire body, it should be a weight per unit volume. For the purpose of compact prosecution, the examiner will interpret this limitation as any entity of an electrode laminate body that has been optimized with regards to weight and area, or weight and volume. 
Claims 5-6 are rejected as being dependent upon a rejected base claim, claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2014034350 - wherein US 2015/0207178 is used as translation) in view of Kwon et al. (US 2013/0266865), Kousuke et al. (WO 2014/157416), and Ohara et al. (US 2016/0079589). 
Regarding claim 1, Suzuki teaches a battery 100 characterized by comprising: 
	an electrode laminated body, or electrode laminate 60 including a positive electrode, a negative electrode, and a separator (P10); and 
	a laminate film exterior material 90 that houses the electrode laminated body and an electrolytic solution (P10; Fig. 20). 
Suzuki is silent in teaching the D90/D10 ratio of an active material for the negative electrode is 1.7 or higher; however, Kwon, in a similar field of endeavor related to lithium batteries with electrodes, separators and electrolytic solution (P95), teaches negative electrodes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include silicon nanoparticles as the active material in the negative electrode of Suzuki with a D90/D10 above 1.7, or in a range of 8.5 to 10, to have a high capacity electrode with reduced or inhibited volumetric expansion, as taught by Kwon. 
Suzuki is silent in teaching the porosity of the separator is 30% or higher; however, Kousuke, in a similar field of endeavor related to batteries with positive electrode, a negative electrode, an electrolytic solution and a separator (P10), teaches having a separator with a porosity of 40 to 65%. Kousuke teaches this porosity improves cycle characteristics, short circuiting prevention and mechanical properties (P59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the porosity of the separator in the battery of Suzuki be above 30%, or between 40 to 65%, as taught by Kousuke to improve cycle characteristics, short circuiting prevention and mechanical properties
Suzuki is silent in teaching that the weight per unit area of the electrode laminated body in the lamination direction is 1 kg/m2 or larger and 40 kg/m2 or smaller; however, Ohara, in a similar field of endeavor related to batteries with a laminate film exterior (P13). 
Ohara teaches that the largeness of the battery in view of area and capacity are considered in determining the size of the battery. Ohara teaches that while a larger area means a large 
 	“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find the weight per unit area in the lamination direction of the layers or the battery of Suzuki, such that the weight per unit area of the electrode laminated body is 1 kg/m2 or larger and 40 kg/m2 or smaller, to optimize the capacity, while not sacrificing output characteristics, as taught by Ohara. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kwon, Kousuke, and Ohara as applied to claim 1 above, and further in view of Kinoshita et al. (US 2009/0023059). 
claim 5 and claim 6, modified Suzuki teaches a battery that improves vibration and impact resistance with a pressure applied to the laminate film exterior material (P50. 131).
Modified Suzuki is silent in teaching how to reach the needed pressure, or an elastic substance with a Young’s modulus in a direction in which surface pressure is applied of 0.1 MPa to 5 MPa (claim 6) and thus applies a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode laminated body (claim 5); however, Kinoshita in a similar field of endeavor related to batteries with electrodes, separators and electrolyte (P64) teaches including an elastic substance with the battery. 
With regards to claim 6. Kinoshita teaches including an elastic substance characterized by a Young’s modulus of the elastic substance in a direction in which the surface pressure is applied is 1 MPa (P88). Kinoshita teaches an elastic substance with this Young’s modulus helps mitigate external vibrations transferred to a battery (P57), to prevent a liquid leakage and to reduce deterioration due to distortion (P89). 
With regards to claim 6, the instant specification teaches that an elastic layer with a Young’s modulus of 0.1 MPa to 5 MPa results in a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode body (P60). Therefore, the elastic substance of Kinoshita, with a Young’s modulus of 1 MPa, would inherently result in a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode body. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include in the battery of modified Suzuki, the elastic substance of Kinoshita, with a Young’s modulus in a direction in which the surface pressure is applied of 0.1 MPa to 5 MPa, or 1 MPa, (claim 6), and thus a surface pressure of 100 2 or higher in the lamination direction of the electrode body (claim 5) to reduce deterioration due to distortion and minimize external vibration impact. 
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that "the weight per unit area" specifies the weight of a two-dimensional surface area of the "electrode laminated body", without taking into account the height (i.e. dimension in the lamination direction) of the "electrode laminated body". Therefore, Applicant respectfully submits that the feature of "the weight per unit area of the electrode laminated body in the lamination direction is I kg/m2 or larger and 40 kg/m2 or smaller" is not indefinite, and that one of ordinary skill in the art would readily understand what specifically is claimed. Applicant further argues that the claimed range is critical based on the specification P52 (P60 of PGPUB):

    PNG
    media_image1.png
    124
    464
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    63
    466
    media_image2.png
    Greyscale

Examiner respectfully disagrees. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). While the applicant asserts that one of ordinary skill in the art would readily understand what specifically is claimed, no evidence is provided. It is unclear if this means that each part of the battery (i.e. positive 
	Furthermore, the examiner finds that Applicant has not shown criticality of the claimed range. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. Ohara discloses the importance of weight per area of electrodes with respect to balancing output characteristics and capacity, and therefore teaches weight per unit area of a battery component as a results effective variable, on which one of ordinary skill in the art could apply to the battery. A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.)
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim. 
Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Amanda Rosenbaum/            Examiner, Art Unit 1729  

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729